DETAILED ACTION
	This is in response to the RCE filed on March 18th 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/21 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 9-16, filed 3/18/21, with respect to the 103 rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Phillips et al. US 10,142,259 B2.  Examiner also notes the arguments, pg. 9, regarding the 112 rejection.  There was no 112 rejection in the previous office action so these arguments are deemed moot.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-8, 13, 16, 18, 21, 23, 25-27, 31-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. US 10,142,259 B2 in view of Udani et al. US 8,356,110 B2.

Regarding claim 1, Phillips discloses:
receiving by a first network device and from a user device, a request to receive content (receive session request from client – abstract, Figs. 1B and 2, col. 2 ln. 3-5) at a requested bitrate (the session request includes device information “DDI” – see col. 9 ln. 11-24, col. 10 ln. 5-7 and Fig. 1; this information is used to determine bitrate – col. 11 ln. 16-24 and col. 13 ln. 50 – col. 14 ln. 15, Table III; thus the session request of Phillips is a request for content “at a requested bitrate” because the device information included in the request determines the bitrate);
determining, based on whether granting the user device a connection to the first network device would cause the first network device to satisfy a bandwidth threshold, whether the first network device can satisfy the request to provide the content at the requested bitrate (determine whether request can be granted or whether it causes bandwidth threshold conflict – abstract, Fig. 2, col. 2 ln. 7-15 and col. 11 ln. 20-27);
sending, based on determining that the first network device cannot satisfy the request to provide the content at the requested bitrate … an indication to the user device that the user device is denied from connecting to the first network device (send user conflict notification - Fig. 3 step 306, col. 2 ln. 15-17 and col. 15 ln. 23-29).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips with the second network device taught by Udani for the purpose of streaming media in a limited bandwidth environment.  Udani teaches that bandwidth is finite and suggests lowering quality to accommodate more users, but in any case, the total bandwidth cannot be exceeded (col. 8 ln. 56-61).  Udani further teaches that using an alternative network allows a user to stream requested media even when sufficient bandwidth resources cannot be allocated from the first network (col. 9 ln. 1-3).

Regarding claim 6, Phillips discloses the requested bitrate is set by the user device (as explained above, the request from client includes device information which determines bitrate, 

Regarding claim 7, Phillips discloses the requested bitrate is set by the first network device (forecasting module in gateway/server generates the requested bitrate in response to session request – see Fig. 6 and col. 13 ln. 25-57). 

Regarding claim 8, Phillips discloses the content comprises audio (col. 6 ln. 58-62).

	Regarding claim 13, Phillips does not explicitly disclose the requested bitrate is changed by the network if no resource connected to the network can provide the service at the requested bitrate but this is taught by Udani as performing bitrate negotiation / adjustment (abstract, Figs. 5A and 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips to perform a bitrate change as taught by Udani for the purpose of streaming media in a limited bandwidth environment.  Udani teaches that bandwidth is finite and suggests lowering quality to accommodate more users because the total bandwidth cannot be exceeded (col. 8 ln. 56-61).

Regarding claim 16, it corresponds to claim 1.  The steps are the same, but are viewed from the user side as opposed to the network side.  Since the limitations directly correspond, the claim is rejected for the same reasons as claim 1.



Regarding claim 21, Phillips discloses the bandwidth threshold comprises at least one of: a maximum upstream, minimum upstream, maximum downstream, minimum downstream, single band availability, simultaneous dual-band availability, or TV tuner availability (threshold indicates minimum bandwidth – col. 13 ln. 2-5).

Regarding claim 23, it corresponds to claim 6 and thus is rejected for the same reasons.

Regarding claim 25, Phillips discloses the first network device is at least one of an access point, processing resource, gateway, server or router (gateway, server, access point, processing resource - Fig. 12, col. 17 ln. 57-65 and Fig. 13).

Regarding claim 26, Phillips discloses the user device comprises at least one of a computing device, phone, tablet, STB or display device (Fig. 1B items 156).

Regarding claim 27, Phillips discloses determining whether the first network device can satisfy the request to provide the content at the requested bitrate comprises determining that: the first network device can satisfy the request to provide the content at the requested bitrate if the first network device does not exceed the bandwidth threshold; and the first network device cannot satisfy the request to provide the content at the requested bitrate if the first 

Regarding claim 31, Phillips discloses the first network device comprises at least one of an access point, a gateway, a server or a router (gateway, server, access point - Fig. 12, col. 17 ln. 57-65 and Fig. 13).
Phillips does not explicitly disclose the second network device comprises at least one of an access point, a gateway, a server or a router but this is taught by Udani as receiving the requested content from the second network (see Figs. 10-11).  Although Udani does not explicitly teach “an access point, gateway or router” it shows the media is delivered over a wireless network or the Internet (Figs. 10-11).  One of ordinary skill in the art would understand that these devices are inherent in such a network.

Regarding claim 32, Phillips discloses the user device comprises at least one of a computing device, a phone, tablet, set top box, etc. (Fig. 1B items 156).

Regarding claim 34, Phillips discloses receiving by a first network device and from a user device, a request to receive content (receive session request from client – abstract, Figs. 1B and 2, col. 2 ln. 3-5) at a requested bitrate (the session request includes device information “DDI” – see col. 9 ln. 11-24, col. 10 ln. 5-7 and Fig. 1; this information is used to determine bitrate – col. 11 ln. 16-24 and col. 13 ln. 50 – col. 14 ln. 15, Table III; thus the session request of Phillips is a 
determining, by the first network device that the first network device cannot satisfy the request to provide the content at the requested bitrate (determine whether request can be granted or whether it causes bandwidth threshold conflict – abstract, Fig. 2, col. 2 ln. 7-15 and col. 11 ln. 20-27);
determining, based on the first network device not being able to satisfy the request … an indication that the user device is denied from connecting to the first network device (send user conflict notification - Fig. 3 step 306, col. 2 ln. 15-17 and col. 15 ln. 23-29); and
causing, based on the indication of the denial of the connection between the first network device and the user device (perform action in response to denial – Fig. 5 and Fig. 10 item 1006).

Phillips does not explicitly disclose determining that a second network device can satisfy the request to provide the content at the requested bitrate; and causing, based on the indication, the user device to connect to the second network device.  But this is taught by Udani as determining whether a request for media would exceed a bandwidth threshold (abstract, Fig. 5A steps 500-515), and upon determining such, identifying a second network device that can satisfy the request, and causing the user to connect to the second network device (grant user request via second network when bandwidth exceeds capacity of first network – see col. 9 ln. 1-12, Fig. 5B step 555 and Fig. 10).  Udani also discloses other aspects of the claims such as: sending an indication to the user that the connection to the first network device is denied (see 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips with the second network device taught by Udani for the purpose of streaming media in a limited bandwidth environment.  Udani teaches that bandwidth is finite and suggests lowering quality to accommodate more users, but in any case, the total bandwidth cannot be exceeded (col. 8 ln. 56-61).  Udani further teaches that using an alternative network allows a user to stream requested media even when sufficient bandwidth resources cannot be allocated from the first network (col. 9 ln. 1-3).

Claims 5 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips and Udani in view of Li et al. US 2009/0268631 A1.

Regarding claims 5 and 35, Phillips discloses determining that the first network device cannot satisfy the request to provide the content at the requested bitrate comprises determining that granting the user device the connection to the first network device would cause the first network device to exceed a maximum quantity (new session would create conflict – abstract, Fig. 2).
The combination of Phillips and Udani does not explicitly disclose a maximum quantity of clients but this is taught by Li (paragraphs 81-84 and claim 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips and Li.

Regarding claim 14, Phillips does not explicitly disclose that selecting the resource from the plurality of resources is further based on client capacity, but as explained above, this is taught by Li as performing load balancing across resources based on number of users (paragraphs 81-84 and 12).  The motivation to combine is the same as that given above.

Claims 20 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips and Udani in view of Blaisdell US 2012/0066366 A1.

Regarding claim 20, the combination of Phillips and Udani does not explicitly disclose determining a signal strength between the user device and each of the first network deice and the second network device.  However, this is taught by Blaisdell (abstract, paragraphs 6-11, Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Phillips and Udani with the signal strength feature from Blaisdell for the purpose of selecting a network resource.  While it is well-

Regarding claim 33, the combination of Phillips and Udani does not explicitly disclose the second network device has a lower signal strength with the user device relative to a signal strength between the first network device and the user device.  But this is taught by Blaisdell as explained above.  Blaisdell teaches measuring signal strength to multiple devices, wherein the signal strength between a user and a second network device is less than a signal strength between the user and a first network device (see abstract, paragraphs 8-9 and 21).  The motivation to combine is the same as that given above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips and Blaisdell.

Regarding claim 10, Phillips does not explicitly disclose the incoming messages indicate at least one: … a signal strength between the respective resource and at least one user device but this is taught by Blaisdell as a user scanning networks to determine signal strength (paragraph 24).  The motivation to combine is similar to that given above, scanning for signal strength is well-known in the art and yields predictable results.  It would have been obvious to modify Phillips to receive signal strength info as taught by Blaisdell for the purpose of selecting .

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips and Udani in view of Li et al. US 2015/0381755 A1.

Regarding claim 36, the combination of Phillips and Udani does not explicitly disclose receiving by the first network device from the second network device, an indication that the second network device can satisfy the request to provide the content at the requested bitrate.  However, this is taught by Li as network devices exchanging information about what content is available and whether they can satisfy a request (Figs. 4, 7 and paragraph 57).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Phillips and Udani with the message exchange taught by Li for the purpose of orchestrating a media streaming system among a plurality of resources.  Phillips itself already discloses a CDN having multiple servers for delivering content (Fig. 1A).  It is expressly taught that these devices are connected to a network and capable of exchanging information.  Incorporating the cache notifications of Li would simply allow the management and orchestration resources of Phillips to select the appropriate resource to serve the request.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 11-12, 15, 22, and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Phillips.

Regarding claim 9, Phillips discloses receiving by a network device, a request to connect to a network and receive a service at a requested bitrate (receive session request from client – abstract, Figs. 1B and 2, col. 2 ln. 3-5; the session request includes device information “DDI” – see col. 9 ln. 11-24, col. 10 ln. 5-7 and Fig. 1; this information is used to determine bitrate – col. 11 ln. 16-24 and col. 13 ln. 50 – col. 14 ln. 15, Table III; thus the session request of Phillips is a request to receive a service “at a requested bitrate” because the device information included in the request determines the bitrate);
sending, by the network device to a plurality of resources connected to the network, information associated with the request (edge node/gateway that receives the request communicates with a plurality of resources connected via network regarding the received request – see Figs. 6 and 8);
receiving, by the network device and based on sending information associated with the request to the plurality of resource, at least one incoming message from at least one resource 
selecting, by the network device, based on the at least one incoming message and a bandwidth threshold, a resource from the plurality of resources to fulfill the request (if request does not violate bandwidth threshold – Fig. 2, select delivery server to fulfil request – Fig. 6, col. 13 ln. 37-50, also see the CDN of Fig. 1A which Phillips explains has hierarchy of servers wherein ultimately a “local edge server” servers a particular client – col. 7 ln. 15-21).

Regarding claim 11, Phillips discloses the network does not specify the requested bitrate (a network device specifies the bitrate, not the “network” – see Fig. 6 and col. 13 ln. 25-57).

Regarding claim 12, Phillips discloses the service comprises a video stream (col. 6 ln. 58-62).

Regarding claim 15, Phillips discloses receiving from a user device, data comprising a characteristic of the user device (the session request includes device information “DDI” – see 

Regarding claim 22, it correspond to claim 21 and thus is rejected for the same reasons.

Regarding claim 28, Phillips discloses the network device comprises at least one of an access point, a gateway, a server or router (network device can be a gateway, server, access point – see Fig. 12, col. 17 ln. 57-65 and Fig. 13).

Regarding claim 29, Phillips discloses the service comprises a connection to an application of the network (clients are subscribers to applications – see col. 5 ln. 44-47).

Regarding claim 30, Phillips discloses the plurality of resources comprises at least one of a computing device or a processing resource (Figs. 1A, 6, 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Joch et al. US 2014/0181266 A1 discloses a streaming media optimizer (abstract) that will deny a media session when there is insufficient bandwidth to maintain quality (paragraph 185).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975